DETAILED ACTION
This Office action is in response to the application filed on January 09, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/09/2020, 07/22/2020, 01/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on January 09, 2020.  These drawings are accepted by the Examiner.

Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (U.S. Pub. No. 2018/0287409 A1, hereinafter “Cheng”).

In re claim 1, Cheng discloses (Fig. 5A) a power converter (40A) with over temperature protection compensation (Para. 0065-0066), comprising: a main conversion unit (42) having a primary side (422), the primary side coupled to a primary rectifier filter circuit (4220), a primary-side control unit (426) coupled to the primary side, a primary detection circuit (46) coupled to the primary-side control unit, and an over temperature adjustment circuit (protection unit 46 comprises an over-temperature detection circuit 468 (See for example Fig. 4A)) coupled to the primary-side control unit, wherein the primary-side control unit is configured to obtain a primary voltage change value through the primary detection circuit (Para. 0062-0068), and the primary-side control unit is correspondingly configured to provide a 

In re claim 2, Cheng discloses (Fig. 5A) wherein the primary rectifier filter circuit (4220) comprises: a primary rectifier circuit configured to receive an input voltage (Pc1, Para. 0062-0068), and a primary filter circuit coupled to the primary rectifier circuit and the primary side (Para. 0062-0068), wherein the primary rectifier circuit is configured to rectify the input voltage into a rectified voltage (Para. 0062-0068), and the primary filter circuit is configured to filter the rectified voltage into a DC voltage (Para. 0062-0068).

In re claim 3, Cheng discloses wherein the primary detection circuit is coupled to the primary filter circuit (Para. 0062-0068), and the primary detection circuit is configured to provide the primary voltage change value according to the DC voltage (Para. 0062-0068), or the primary detection circuit is coupled to the primary rectifier circuit (Para. 0062-0068), and the primary detection circuit is configured to provide the primary voltage change value according to the input voltage (Para. 0062-0068).

In re claim 6, Cheng discloses wherein the input voltage is higher, the current change value provided by the primary-side control unit is higher, and the input voltage is lower, the current change value provided by the primary-side control unit is lower (Para. 0062-0068).

In re claim 10, Cheng discloses wherein the primary detection circuit is coupled to the main conversion unit, and provides the primary voltage change value according to a primary-side current of the main conversion unit, (Para. 0062-0068).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. Pub. No. 2018/0287409 A1, hereinafter “Cheng”) in view of Chen (U.S. Pat. No. 7, 149, 098 B1, hereinafter “Chen”).

In re claim 4, Cheng fails to disclose wherein the over temperature adjustment circuit comprises a temperature control resistor, the temperature control resistor is configured to generate a temperature control resistance according to an ambient temperature, and the current change value flows through the temperature control resistance to generate the temperature control voltage.
Chen teaches a power converter circuit (Fig. 3), wherein the over temperature adjustment circuit (32) comprises a temperature control resistor (322 and 303), the temperature control resistor is configured to generate a temperature control resistance according to an ambient temperature (Col. 3, lines 48-67 and Col. 4, lines 1-22), and the current change value flows through the temperature control resistance to generate the temperature control voltage (Col. 3, lines 48-67 and Col. 4, lines 1-22).


In re claim 5, Cheng fails to disclose wherein the primary-side control unit comprises a comparison unit; when the comparison unit is configured to determine that the temperature control voltage is less than a reference voltage, the primary-side control unit is configured to turn off the main conversion unit to activate the over temperature protection.
Chen teaches a power converter circuit (Fig. 3), wherein the primary-side control unit comprises a comparison unit (325); when the comparison unit is configured to determine that the temperature control voltage is less than a reference voltage (VRT, Col. 3, lines 48-67 and Col. 4, lines 1-22), the primary-side control unit is configured to turn off the main conversion unit to activate the over temperature protection (Col. 3, lines 48-67 and Col. 4, lines 1-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng wherein the primary-side control unit comprises a comparison unit; when the comparison unit is configured to determine that the temperature control voltage is less than a reference voltage, the primary-side control 

In re claim 12, Cheng discloses (Fig. 5A) a power converter (40A) with over temperature protection compensation (Para. 0065-0066), comprising: a main conversion unit (42) having a primary side (422), the primary side coupled to a primary rectifier filter circuit (4220), a primary-side control unit (426) coupled to the primary side, a primary detection circuit (46) coupled to the primary-side control unit, and an over temperature adjustment circuit coupled to the primary-side control unit (protection unit 46 comprises an over-temperature detection circuit 468 (See for example Fig. 4A)), wherein the primary-side control unit is configured to obtain a primary voltage change value corresponding to an input voltage through the primary detection circuit (Para. 0062-0068), and the primary-side control unit is configured to provide a current fixed value to the over temperature adjustment circuit according to the primary voltage change value (Para. 0062-0068). 
Cheng fails to disclose wherein the over temperature adjustment circuit is configured to correspondingly provide a resistance change value according to the change of the input voltage, and provides a temperature control voltage according to the current fixed value and the resistance change value so that the primary-side control unit is configured to determine whether an over temperature protection is activated according to the temperature control voltage.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng  wherein the over temperature adjustment circuit is configured to correspondingly provide a resistance change value according to the change of the input voltage, and provides a temperature control voltage according to the current fixed value and the resistance change value so that the primary-side control unit is configured to determine whether an over temperature protection is activated according to the temperature control voltage, as disclosed in Chen to achieve over-power and over-temperature protection in response to the level of the driving signal of the power converter (Abstract).

In re claim 13, Cheng fails to disclose wherein the over temperature adjustment circuit comprises: a temperature compensation circuit coupled to the primary-side control unit, and a temperature control resistor coupled to the temperature compensation circuit, wherein the temperature compensation circuit is configured to correspondingly generate the resistance change value according to the change of the input voltage, and the temperature control resistor 
Chen teaches a power converter circuit (Fig. 3), wherein the over temperature adjustment circuit (32) comprises: a temperature compensation circuit (30) coupled to the primary-side control unit, and a temperature control resistor (322) coupled to the temperature compensation circuit (Col. 3, lines 48-67 and Col. 4, lines 1-22), wherein the temperature compensation circuit is configured to correspondingly generate the resistance change value according to the change of the input voltage (Col. 3, lines 48-67 and Col. 4, lines 1-22), and the temperature control resistor is configured to generate a temperature control resistance according to an ambient temperature (Col. 3, lines 48-67 and Col. 4, lines 1-22); the current fixed value flows through the resistance change value and the temperature control resistance to generate the temperature control voltage (Col. 3, lines 48-67 and Col. 4, lines 1-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng wherein the over temperature adjustment circuit comprises: a temperature compensation circuit coupled to the primary-side control unit, and a temperature control resistor coupled to the temperature compensation circuit, wherein the temperature compensation circuit is configured to correspondingly generate the resistance change value according to the change of the input voltage, and the temperature control resistor is configured to generate a temperature control resistance according to an ambient temperature; the current fixed value flows through the resistance change value and the temperature control resistance to generate the temperature 

In re claim 14, Cheng fails to disclose wherein the input voltage is higher, the resistance change value provided by the temperature compensation circuit is higher, and the input voltage is lower, the resistance change value provided by the temperature compensation circuit is lower.
Chen teaches a power converter circuit (Fig. 3), wherein the input voltage is higher, the resistance change value provided by the temperature compensation circuit is higher (Col. 3, lines 48-67 and Col. 4, lines 1-22), and the input voltage is lower (Col. 3, lines 48-67 and Col. 4, lines 1-22), the resistance change value provided by the temperature compensation circuit is lower (Col. 3, lines 48-67 and Col. 4, lines 1-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng wherein the input voltage is higher, the resistance change value provided by the temperature compensation circuit is higher, and the input voltage is lower, the resistance change value provided by the temperature compensation circuit is lower, as disclosed in Chen to achieve over-power and over-temperature protection in response to the level of the driving signal of the power converter (Abstract).

In re claim 15, Cheng fails to disclose wherein the temperature compensation circuit comprises: a detection circuit coupled to the primary rectifier filter circuit or the main 
Chen teaches a power converter circuit (Fig. 3), wherein the temperature compensation circuit (32) comprises: a detection circuit (Vcs) coupled to the primary rectifier filter circuit or the main conversion unit, a voltage control switch (324) coupled to the detection circuit, a control unit (control circuit) coupled to the voltage control switch (Col. 3, lines 48-67 and Col. 4, lines 1-22), and a compensation resistor (303) coupled to the control unit, wherein the detection circuit is configured to receive a detection voltage corresponding to the input voltage, and provide a voltage change value according to the detection voltage (Col. 3, lines 48-67 and Col. 4, lines 1-22); the voltage control switch is configured to provide a control signal according to the voltage change value, and the control unit is configured to adjust the resistance change value of the compensation resistor according to the control signal (Col. 3, lines 48-67 and Col. 4, lines 1-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng wherein the temperature compensation circuit comprises: a detection circuit coupled to the primary rectifier filter circuit or the main conversion unit, a voltage control switch coupled to the detection circuit, a control 

In re claim 17, Cheng fails to disclose wherein the temperature compensation circuit further comprises: a diode coupled to the detection circuit, wherein the diode is configured to limit a polarity of the detection voltage.
Chen teaches a power converter circuit (Fig. 3), wherein the temperature compensation circuit (32) further comprises: a diode (323) coupled to the detection circuit, wherein the diode is configured to limit a polarity of the detection voltage (Col. 3, lines 48-67 and Col. 4, lines 1-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng wherein the temperature compensation circuit further comprises: a diode coupled to the detection circuit, wherein the diode is configured to limit a polarity of the detection voltage, as disclosed in Chen to achieve over-power and over-temperature protection in response to the level of the driving signal of the power converter (Abstract).

Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. Pub. No. 2018/0287409 A1, hereinafter “Cheng”) in view of Chang (U.S. 2020/0014304 A1, hereinafter “Chang”).

In re claim 7, Cheng fails to disclose an auxiliary winding coupled to the primary detection circuit and the main conversion unit, wherein the auxiliary winding is configured to obtain an auxiliary voltage through the main conversion unit, and the primary detection circuit is configured to provide the primary voltage change value according to the auxiliary voltage.
Chang teaches (Fig. 2A) a power converter circuit (2A), comprising an auxiliary winding (WA) coupled to the primary detection circuit (comprising RA and RB) and the main conversion unit (2A), wherein the auxiliary winding is configured to obtain an auxiliary voltage through the main conversion unit (Para. 0038-0043), and the primary detection circuit is configured to provide the primary voltage change value according to the auxiliary voltage (Para. 0038-0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng to include an auxiliary winding coupled to the primary detection circuit and the main conversion unit, wherein the auxiliary winding is configured to obtain an auxiliary voltage through the main conversion unit, and the primary detection circuit is configured to provide the primary voltage change value according to the auxiliary voltage, as disclosed in Chang to provide a compensation signal in an operation mode (Abstract).

In re claim 8, Cheng fails to disclose wherein the primary detection circuit comprises: a resistor coupled to the primary rectifier filter circuit or the main conversion unit, and a voltage division component coupled to the resistor, wherein the voltage division component is a voltage division resistor or a capacitor, and a node between the resistor and the voltage division component is coupled to the primary-side control unit; the resistor is configured to receive a detection voltage corresponding to the input voltage, and provide the primary voltage change value through the node according to the detection voltage.
Chang teaches (Fig. 2A) a power converter circuit (2A), wherein the primary detection circuit (comprising RA and RB) comprises: a resistor (RA) coupled to the primary rectifier filter circuit (20) or the main conversion unit (2A), and a voltage division component (RB) coupled to the resistor, wherein the voltage division component is a voltage division resistor (RB) or a capacitor, and a node between the resistor and the voltage division component is coupled to the primary-side control unit (node between RA and RB coupled to control circuit 30); the resistor is configured to receive a detection voltage corresponding to the input voltage (Para. 0038-0043), and provide the primary voltage change value through the node according to the detection voltage (Para. 0038-0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng wherein the primary detection circuit comprises: a resistor coupled to the primary rectifier filter circuit or the main conversion unit, and a voltage division component coupled to the resistor, wherein the voltage division component is a voltage division resistor or a capacitor, and a node between the resistor and the voltage division component is coupled to the primary-side control unit; the resistor is 


In re claim 9, Cheng fails to disclose wherein the primary detection circuit further comprises: a diode coupled to the resistor, wherein the diode is configured to limit a polarity of the detection voltage.
Chang teaches (Fig. 2A) a power converter circuit (2A), wherein the primary detection circuit (comprising RA and RB) further comprises: a diode coupled to the resistor (diode coupled to resistor RA), wherein the diode is configured to limit a polarity of the detection voltage (Para. 0038-0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng wherein the primary detection circuit further comprises: a diode coupled to the resistor, wherein the diode is configured to limit a polarity of the detection voltage, as disclosed in Chang to provide a compensation signal in an operation mode (Abstract).

In re claim 11, Cheng fails to disclose wherein the primary detection circuit comprises: a detection resistor coupled to a power switch of the main conversion unit and the primary-side control unit, wherein the primary-side current flows through the detection resistor to generate the primary voltage change value.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng to include wherein the primary detection circuit comprises: a detection resistor coupled to a power switch of the main conversion unit and the primary-side control unit, wherein the primary-side current flows through the detection resistor to generate the primary voltage change value, as disclosed in Chang to provide a compensation signal in an operation mode (Abstract).

Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding to claim 16, the prior art of record fails to disclose or suggest “wherein the compensation resistor comprises: a first compensation resistor coupled to the primary-side control unit, the temperature control resistor, and the control unit, and a second compensation resistor coupled to the primary-side control unit, the temperature control resistor, and the control unit, wherein the control unit is configured to control the first compensation resistor in parallel or not in parallel with the second compensation resistor according to the control signal so as to adjust the resistance change value” in combination with other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LE whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/RAFAEL O DE LEON DOMENECH/Examiner, Art Unit 2838